J-S43033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                       Appellee                  :
                                                 :
                v.                               :
                                                 :
    ERIN LYNN MAPLES                             :
                                                 :
                       Appellant                 :        No. 1778 WDA 2019

      Appeal from the Judgment of Sentence Entered November 21, 2019
              In the Court of Common Pleas of Armstrong County
             Criminal Division at No(s): CP-03-CR-0000431-2018


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY KING, J.:                                  FILED OCTOBER 14, 2020

        Appellant, Erin Lynn Maples, appeals from the judgment of sentence

entered in the Armstrong County Court of Common Pleas, following her bench

trial convictions for driving under the influence of alcohol (“DUI”)—general

impairment,      operating     a    motor      vehicle   without   required   financial

responsibility, and failure to drive at a safe speed.1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

the night of March 30, 2018, and in the early morning hours of March 31,

2018, Appellant consumed alcohol at both a bar and her home. On her way

to work later on the morning of March 31, 2018, Appellant drove her motor

vehicle off the road and crashed. The Commonwealth subsequently charged


____________________________________________


1   75 Pa.C.S.A. §§ 3802(a)(1), 1786(f), and 3361, respectively.
J-S43033-20


Appellant with DUI—general impairment, operating a motor vehicle without

required financial responsibility, failure to drive at a safe speed, and careless

driving. Appellant proceeded to a bench trial on August 14, 2019.

      In its opinion, the trial court accurately and concisely summarized the

trial evidence as follows.

         On the evening of March 30, 2018, [Appellant], along with
         several friends, were drinking at a bar in East Brady, Clarion
         County, Pennsylvania. [Appellant] drank several beers and
         shots of liquor at the bar and left at approximately 12:00
         midnight. [Appellant] admitted to being intoxicated when
         she left.    After walking a short distance home, she
         consumed another beer and went to bed around 2:30 a.m.

         Approximately three and one-half hours later, or
         approximately 6:00 a.m., [Appellant] awoke for work. She
         left her residence at approximately 6:30 a.m., traveling
         westbound along State Route 68 in Bradys Bend Township,
         Armstrong County. At the time, [Appellant] was employed
         in Butler, Pennsylvania, where she was expected to arrive
         by 7:00 a.m. Approximately five minutes after leaving her
         residence, [Appellant]’s vehicle slid off of Route 68 and hit
         an embankment. Upon impact, [Appellant] cut her lip when
         her face hit the steering wheel. [Appellant] secured a ride
         from the accident scene to the home of Charles Leroy, one
         of the friends with whom she had been drinking the prior
         evening. After she arrived at Leroy’s residence, [Appellant]
         and Leroy returned to the accident scene in Leroy’s vehicle.
         Leroy removed [Appellant]’s vehicle from the embankment,
         and the two then returned to Leroy’s residence.

         [Appellant] went with Leroy into his garage. [Appellant] and
         Leroy both testified that Leroy then gave [Appellant] vodka
         to wash out her mouth, which she did. They both also
         testified that [Appellant] then poured approximately four to
         five more shots of vodka into a cup and drank it.7 Leroy
         then transported [Appellant] to Armstrong County Memorial
         Hospital (“ACMH”) for treatment.        Around 7:45 a.m.,
         Trooper Travis M. Trimbur of the Pennsylvania State Police
         (“PSP”) Kittatinning Barracks, was dispatched to ACMH.

                                      -2-
J-S43033-20


         Upon his arrival at ACMH, Trooper Trimbur went to the
         emergency unit where [Appellant] was being treated for the
         injury to her lip. Trooper Trimbur waited approximately 25
         minutes while [Appellant] received treatment before
         speaking with her. Leroy was present at the hospital, and
         Trooper Trimbur spoke briefly with him about what had
         happened. Neither Leroy nor [Appellant] disclosed at that
         time that [Appellant] had [drunk] vodka in Leroy’s garage.

            7 Leroy testified that [Appellant] “chugged” the vodka
            from the cup. [Appellant] testified that she drank it
            over a period of five to ten minutes.

         During his conversation with [Appellant], Trooper Trimbur
         noticed a smell of alcohol emanating from her person and
         that her eyes were bloodshot. He then asked [Appellant]
         whether she had been drinking. She responded that she
         had been drinking beer and shots of liquor the night before,
         but had stopped drinking before she went to bed around
         2:30 a.m. She did not indicate that she had been drinking
         after the accident and did not mention that she had washed
         her mouth with or [drunk] vodka at Leroy’s home. Trooper
         Trimbur then performed the horizontal gaze nystagmus
         (“HGN”) test on [Appellant] and administered a preliminary
         breath test (“PBT”). Trooper Trimbur placed [Appellant]
         under arrest and transported her from ACMH to the
         Kittatinning PSP barracks, where she underwent an
         intoxilyzer breath test at 9:15 a.m. At no time from the
         point she left ACMH to the time she underwent the
         intoxilyzer test did [Appellant] consume alcohol. The test
         indicated a BAC of 0.198 percent.

(Trial Court Opinion, filed January 7, 2020, at 2-4) (internal record citation

omitted). The trooper who administered the intoxilyzer test to Appellant at

the barracks testified that Appellant “seemed to be very upset and very

apologetic for her being there.”    (N.T. Trial, 8/14/19, at 44-45).     After

Appellant’s release from custody, “Trooper Trimbur then returned to the scene

of the accident, where he observed skid marks on the road at the location


                                    -3-
J-S43033-20


where he believed [Appellant] had crashed.” (Trial Court Opinion at 4).

       Immediately following trial, the court convicted Appellant of DUI—

general impairment, operating a motor vehicle without required financial

responsibility, and failure to drive at a safe speed.       The court sentenced

Appellant on November 21, 2019, to an aggregate term of five (5) days to six

(6) months’ incarceration, plus costs and fees.2         On December 3, 2019,

Appellant filed a timely notice of appeal.       The court ordered Appellant on

December 4, 2019, to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal; Appellant timely complied on December 19, 2019.

       Appellant raises one issue for our review:

          Did the trial court err in finding [Appellant] guilty of Driving
          Under the Influence of Alcohol or Controlled Substance—
          General Impairment, 75 Pa.C.S.A. § 3802(a)(1), where the
          Commonwealth failed to introduce sufficient evidence to
          prove beyond a reasonable doubt that [Appellant] operated
          her motor vehicle at a time when, due to the consumption
          of a sufficient amount of alcohol, she was rendered
          incapable of safely driving[?]

(Appellant’s Brief at 8).

       Appellant argues the trial evidence was insufficient to support her

conviction for DUI. Appellant insists the Commonwealth failed to prove that

at the time of the accident she was operating her vehicle while under the



____________________________________________


2 On November 22, 2019, the court corrected typographical errors in the
original sentencing orders, which had mistakenly indicated that Appellant had
pled guilty to operating a motor vehicle without required financial
responsibility and failure to drive at a safe speed.

                                           -4-
J-S43033-20


influence of alcohol. Appellant claims the results of the intoxilyzer test are

incredible. Specifically, Appellant contends that her consumption of five beers

and two shots between 10:00 p.m. and midnight the night before the crash

could not have caused her to have a BAC of 0.198 percent at approximately

9:00 a.m. the next morning.          Appellant maintains the Commonwealth

introduced no evidence disputing that she had consumed four to five shots of

vodka after the crash and before going to the hospital. As well, Appellant

avers the evidence showed she lost control of and crashed her vehicle because

her car slid on black ice, not because she was intoxicated. Appellant concludes

this Court should reverse her DUI conviction and vacate the judgment of

sentence. We disagree.

      When reviewing a challenge to the sufficiency of the evidence supporting

a conviction, we analyze:

         [W]hether the evidence, viewed in the light most favorable
         to the Commonwealth as verdict winner, is sufficient to
         enable a reasonable [fact finder] to find every element of
         the   crime      beyond     a    reasonable     doubt.       See
         Commonwealth v. Cousar, 593 Pa. 204, 217, 928 A.2d
         1025, 1032 (2007)[, cert. denied, 553 U.S. 1035, 128 S.Ct.
         2429, 171 L.Ed.2d 235 (2008)]…. In applying this standard,
         we bear in mind that the Commonwealth may sustain its
         burden by means of wholly circumstantial evidence; that the
         entire trial record should be evaluated and all evidence
         received considered, whether or not the trial court’s rulings
         thereon were correct; and that the trier of fact, while
         passing upon the credibility of witnesses and the weight of
         the proof, is free to believe all, part, or none of the evidence.
         See id., 928 A.2d at 1032–33; Commonwealth v. Chmiel,
         585 Pa. 547, 574, 889 A.2d 501, 517 (2005)[, cert. denied,
         549 U.S. 848, 127 S.Ct. 101, 166 L.Ed.2d 82 (2006)].


                                       -5-
J-S43033-20


Commonwealth v. Reed, 605 Pa. 431, 436, 990 A.2d 1158, 1161 (2010),

cert. denied, 562 U.S. 1020, 131 S.Ct. 549, 178 L.Ed.2d 402 (2010) (internal

citation omitted).

      Section 3802 of the Motor Vehicle Code provides:

         § 3802.     Driving under influence of alcohol or
         controlled substance

         (a) General impairment.—

            (1) An individual may not drive, operate or be in actual
            physical control of the movement of a vehicle after
            imbibing a sufficient amount of alcohol such that the
            individual is rendered incapable of safely driving,
            operating or being in actual physical control of the
            movement of the vehicle.

                                  *    *    *

75 Pa.C.S.A. § 3802(a)(1).

      “Subsection (a)(1) is a general provision and provides no specific

restraint upon the Commonwealth in the manner in which it may prove that

an accused operated a vehicle under the influence of alcohol to a degree which

rendered [an accused] incapable of safe driving.”        Commonwealth v.

Loeper, 541 Pa. 393, 402-03, 663 A.2d 669, 673-74 (1995).

         The types of evidence that the Commonwealth may proffer
         in a subsection 3802(a)(1) prosecution include but are not
         limited to, the following: the offender’s actions and
         behavior, including manner of driving and ability to pass
         field sobriety tests; demeanor, including toward the
         investigating officer; physical appearance, particularly
         bloodshot eyes and other physical signs of intoxication; odor
         of alcohol, and slurred speech. Blood alcohol level may be
         added to this list, although it is not necessary….


                                      -6-
J-S43033-20


                                   *    *    *

         Regardless of the type of evidence that the Commonwealth
         proffers to support its case, the focus of subsection
         3802(a)(1) remains on the inability of the individual to drive
         safely due to consumption of alcohol—not on a particular
         blood alcohol level.

Commonwealth v. Segida, 604 Pa. 103, 115-16, 985 A.2d 871, 879 (2009).

      Instantly, at the conclusion of trial the court explained on the record its

rationale for convicting Appellant of DUI—general impairment:

         Well, much of this depends on credibility of the issue about
         drinking the vodka in the garage. I can’t say that this is
         impossible, but I don’t find that to be sufficiently credible to
         create a reasonable doubt. The reasons why; first of all, the
         idea of having an injured mouth and wanting to drink vodka
         and a lot of vodka, doesn’t seem to me to make any sense.
         As [the prosecutor] pointed out in his questioning, it would
         be quite painful to put vodka into an open wound.

         Not only that; even if I were to believe that [Appellant]
         rinsed her mouth out or even had a shot, [Appellant] is
         asking me to find she got herself to two and a half times the
         legal limit by drinking that vodka. I don’t find that makes
         any sense. To top it off, neither [Appellant] nor Mr. Leroy
         saw fit to mention anything about that, even as [Appellant]
         was being taken into custody and placed under arrest for
         DUI. That does not seem to make any sense that neither
         one of them might possibly bring up the fact that she had a
         coffee cup full of vodka after she was driving.

         Also the fact that [Appellant] was apologetic when she was
         submitting to the breathalyzer, I think is consistent with the
         fact that she had knowledge of her guilt and the vodka story
         came up after the fact. While I can’t conclude that it is
         impossible, it doesn’t impress me as being sufficient to
         overcome the Commonwealth’s case.

(N.T. Trial at 75-76).

      Additionally, in its Rule 1925(a) opinion, the trial court addressed

                                       -7-
J-S43033-20


Appellant’s sufficiency claim as follows:

         Although it is true that no one observed the accident or
         [Appellant]’s condition when it occurred, there clearly is
         sufficient evidence in the record, which the [c]ourt found to
         be credible, establishing that [Appellant] was intoxicated at
         the time she drove. It is undisputed in the record that
         [Appellant] was drinking and intoxicated when she left the
         bar around midnight. She then walked home and kept
         drinking until sometime before she went to bed at 2:30 a.m.
         It also is undisputed that she drove her vehicle and slid off
         the road at approximately 6:30 a.m. When Trooper Trimbur
         began speaking with [Appellant] in the emergency room
         sometime after 8:00 a.m., he noticed signs of impairment,
         including a smell of alcohol on [Appellant]’s person and her
         bloodshot eyes. He also administered the horizontal gaze
         nystagmus test and a PBT, both of which indicated
         intoxication. After she was taken into custody, [Appellant]
         underwent an intoxilyzer breath test, which indicated a BAC
         of 0.198 percent. These facts, considered as a whole, are
         clear and sufficient circumstantial evidence establishing that
         [Appellant] was intoxicated to a degree that rendered her
         incapable of driving safely when she drove and wrecked her
         car at approximately 6:30 a.m.

         With regard to [Appellant]’s and Leroy’s testimony that
         [Appellant] drank approximately five shots of vodka after
         returning to Leroy’s residence, the [c]ourt found this
         testimony to be not credible and stated the reasons for so
         finding on the record. The [c]ourt did not err in discrediting
         this testimony, which it continues to conclude was
         insufficient to create reasonable doubt regarding
         [Appellant]’s intoxication at the time she drove her vehicle.

(Trial Court Opinion at 6-7) (internal citations omitted). We agree with the

trial court’s rationale.

      The trial testimony established the indicia of intoxication necessary for

the court as factfinder to conclude that Appellant was unable to drive safely

at the time she crashed her vehicle.        See Segida, supra; 75 Pa.C.S.A. §


                                     -8-
J-S43033-20


3802(a)(1). The trial court was free to discredit Appellant’s and Mr. Leroy’s

testimony that she drank vodka in Mr. Leroy’s garage after the accident but

before going to the hospital. See Reed, supra. Viewing the evidence in the

light most favorable to the Commonwealth as the verdict winner, sufficient

evidence supported Appellant’s DUI—general impairment conviction. See id.

Accordingly, Appellant’s sufficiency of the evidence claim fails, and we affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2020




                                     -9-